DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 19 is objected to because of the following informalities: Claims 1, 9, and 19 each recite “the floor finished machine” in lines 3-4. This should read “the floor finishing machine.” Claim 9 recites “second wider end” in line 8. This should read “first wider end” for consistency and to avoid confusion with the second wider end recited in section b of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 7506644).
Regarding claim 1, Park discloses an apparatus for removably affixing floor finishing abrasives to a drive plate of a floor finishing machine comprising: a) a drive plate (10) operably coupled to the floor finishing machine (col 2, lines 58-60), the drive plate having an outer peripheral edge (periphery shown in fig 2) and at least one recess (12) in a floor facing surface, said at least one recess in the floor facing surface having an inner wall defining a first narrower end adjacent the outer peripheral edge of the drive plate and a first wider end further away from the outer peripheral edge of the drive plate than the first narrower end (shown in fig 2); and b) an attachment plate (21) having at least one abrasive element (22) affixed to a first major surface thereof (shown in fig 3) and a protuberance (23) of a predetermined shape configuration projecting outward from a second major surface thereof (shown in fig 4), said predetermined shape configuration comprising an outer wall defining a second narrower end and a second wider end, both said second narrower end and said second wider end positioned immediately adjacent the second major surface (shown in direct integral contact with second 
Regarding claims 3, 10, and 11, Park further discloses the protuberance has an hourglass shape (as broadly claimed, the dovetail shape shown in figure 4 constitutes an hourglass shape which narrows towards the second major surface); wherein the inner wall of the at least one recess in the floor facing surface of the drive plate further comprises a first side section extending between the first narrower end and the first wider end, a second side section extending between the first narrower end and the first wider end (side sections forming left and right sides of recess 12 as shown in fig 5), and wherein said first side section and said second side section diverge from each other as they extend from the first narrower end to the first wider end (this diverging sidewall shape is best shown in fig 5); and wherein the outer wall of the protuberance further comprises a third side section extending from the second narrower end, a fourth side section extending from the second narrower end (side sections forming left and right sides of protuberance 23 shown in fig 4), and wherein said third side section and said forth side section diverge from each other as they extend from the second narrower end (shown in fig 4). 
Regarding claims 17 and 18, Park further discloses the protuberance is beveled; and said at least one recess in the floor facing surface is beveled (beveled dovetail shape of protuberance and slots shown in fig 4 and fig 5; described col 4, lines 1-2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 11 above, and further in view of Gallup (US 2011/0195644, previously cited).
Regarding claim 12, Park teaches all the limitations of claim 11 as described above. Park does not teach the protuberance including a neck between the second narrower end and the second wider end or fifth and sixth side sections extending between the neck and the second wider end. Gallup teaches an apparatus for removably affixing floor finishing abrasives to a floor finishing machine comprising an attachment plate having a protuberance (20) comprising a neck (fig 3; formed by elements 38 and 40) between the second narrower end (36) and the second wider end (34), a fifth side section and sixth side section each extending between the neck and the second wider end (fig 3; walls forming element 32 between neck and wider end 34), wherein the fifth side section and the sixth side section diverge from each other as they extend from the neck toward the second wider end (shown in fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a neck between the second narrower end and second wider end of the protuberance of Park, thus creating fifth and sixth side sections, in order to include a lock mechanism for retaining the plate as taught by Gallup ([0017]). 
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Luk-Tung et al (US 2010/0175237, previously cited).
Regarding claim 13, Park teaches all the elements of claim 1 as described above. Park further teaches said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance (shown in fig 2). Park does not teach an adaptor clip. Luk-Tung teaches an apparatus for removably affixing floor finishing abrasives to a floor finishing machine including an adapter clip (24) having an exterior wall (fig 2d; outer circumferential surface of clip) adapted to be received within said at least one recess (22) in the floor facing surface of the drive plate, said adapter clip having an interior aperture with an interior wall (fig 2d; interior surface of clip), said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance ([0034]; engages protuberance 18), and wherein said protuberance and said adapter clip are adapted to be (i) inserted together into the at least one recess in the floor facing surface with the second narrower end facing the first narrower end, and (ii) pushed radially outwardly toward the first narrower end causing the inner wall (the protuberance of Park achieves these claimed movements as detailed in the rejection of claim 1 above; thus when applied to Park, this function would be achieved by the connection of the adapter clip to the protuberance), the outer wall and the adapter clip to cooperate to secure the attachment plate to the drive plate ([0034]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an adapter clip surrounding the protuberance of Park in order to provide additional holding between the protuberance and drive plate as taught by Luk-Tung ([0034]). 
Regarding claims 14-15, Park, as modified, teaches all the elements of claim 13 as described above. Luk-Tung further teaches the exterior wall and interior wall of the clip are beveled (fig 2d; rounded shape makes the walls beveled (at non-right angles) relative to the top and bottom surfaces).
Regarding claims 16, Park, as modified, teaches all the elements of claim 15 as described above. Park further teaches the protuberance is beveled (see dovetail shape in fig 4).
Claims 9, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 7506644) in view of Luk-Tung (US 2010/0175237, previously cited).
Regarding claim 9, Park teaches an apparatus for removably affixing floor finishing abrasives to a drive plate of a floor finishing machine comprising: a) a drive plate (10) operably coupled to the floor finishing machine (col 2, lines 58-60), the drive plate having an outer edge (periphery shown in fig 2) and at least one recess (12) in a floor facing surface, said at least one recess in the floor facing surface having an inner wall defining a first narrower end adjacent the outer peripheral edge of the drive plate and a first wider end (see claim objection above regarding first/second wider end) further away from the outer edge of the drive plate than the first narrower end (shown in fig 2); and b) an attachment plate (21) having at least one abrasive element (22) affixed to a first major surface thereof (shown in fig 3) and a protuberance (23) of a predetermined shape configuration projecting outward from a second major surface thereof (shown in fig 4), said predetermined shape configuration comprising an outer wall defining a second narrower end and a second wider end, both said second narrower end and said second wider end positioned immediately adjacent the second major surface (shown in direct integral contact with second major surface in fig 4), said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance (shown in fig 2), wherein said protuberance is adapted to be inserted into the at least one recess in the floor facing surface with the second narrower end facing the first narrower end (col 3, lines 28-31), and pushed radially outwardly toward the first narrower end  causing the inner wall and outer wall to cooperate to secure the attachment plate to the drive plate (col 3, lines 33-45). Park does not teach an adaptor clip. Luk-Tung teaches an apparatus for removably affixing floor finishing abrasives to a floor finishing machine including an adapter clip (24) having an exterior wall (fig 2d; outer circumferential surface of clip) adapted to be received within said at least one recess (22) in the floor facing surface of the drive plate, said adapter clip having an interior aperture with an interior wall (fig 2d; interior surface of clip), said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance ([0034]; engages protuberance 18), and wherein said protuberance and said adapter clip are adapted to be inserted together into the at least one recess in the floor facing surface with the second narrower end facing the first narrower end, and pushed radially outwardly toward the first narrower end causing the inner wall (the protuberance of Park achieves these claimed movements as detailed above; thus when applied to Park, this function would be achieved by the connection of the adapter clip to the protuberance), the outer wall and the adapter clip to cooperate to secure the attachment plate to the drive plate ([0034]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an adapter clip surrounding the protuberance of Park in order to provide additional holding between the protuberance and drive plate as taught by Luk-Tung ([0034]).
Regarding claims 4-6 and 8, Park, as modified, teaches all the elements of claim 9 as described above. Luk-Tung further teaches the interior aperture of the adapter clip is bilaterally symmetrical about a central axis of the adapter clip (the circle shape is symmetrical about a line central to the slot shown in fig 2d) and the exterior shape is tapered along a length dimension and with the first narrower end and the second narrower end each being rounded ends (fig 2d; circular shape constitutes tapering and rounded ends); wherein the adapter clip is tapered in its thickness direction (fig 2d; taper formed by the circular profile); wherein the adapter clip is metal ([0033]; “steel”); wherein the adapter clip includes a slot through a thickness dimension thereof extending longitudinally from the interior aperture to one end of the adapter clip (shown in fig 2d) whereby the interior aperture can change changes in size upon being forced onto the protuberance ([0033]; function provided by “spring” nature of the clip).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Luk-Tung as applied to claim 1 above, and further in view of Sjolander et al (US 2008/0207102, previously cited).
Regarding claim 7, Par, as modified, -Tung teaches all the limitations of claim 1 as described above. Luk-Tung does not teach the adapter being plastic. Sjolander teaches that mating surfaces between a tool and an adaptor can be made of plastic as an alternative to metal ([0044]). It is obvious to choose a known material based on its suitability for its intended purpose (MPEP 2144.07). While not teaching the specific service temperature of the plastic, it is rudimentary for a person having ordinary skill in the art to choose a specific plastic based on its ability to maintain integrity at the operating temperatures of the tool. Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the adapter clip of Luk-Tung out of plastic with a service temperature greater than 390 degrees F, since Sjolander teaches plastic is known for use as an adapter material, and it is well-known that some plastics have suitable strength and resilience for such applications.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 7506644) in view of Gallup (US 2011/0195644, previously cited).
Regarding claim 19, Park teaches an apparatus for removably affixing floor finishing abrasives to a drive plate of a floor finishing machine comprising: a) a drive plate (10) operably coupled to the floor finishing machine (col 2, lines 58-60), the drive plate having an outer peripheral edge (periphery shown in fig 2) and at least one recess (12) in a floor facing surface, said at least one recess in the floor facing surface having a beveled inner wall defining a first narrower end adjacent the outer peripheral edge of the drive plate and a first wider end further away from the outer peripheral edge of the drive plate than the first narrower end (shown in fig 2); wherein the inner wall further comprises a first side section extending between the first narrower end and the first wider end, a second side section extending between the first narrower end and the first wider end (side sections forming left and right sides of recess 12 as shown in fig 5), and wherein said first side section and said second side section diverge from each other as they extend from the first narrower end to the first wider end (this diverging sidewall shape is best shown in fig 5); and b) an attachment plate (21) having at least one abrasive element (22) affixed to a first major surface thereof (shown in fig 3) and a protuberance (23) of a predetermined shape configuration projecting outward from a second major surface thereof (shown in fig 4), said predetermined shape configuration defined by a beveled (see dovetail shape) outer wall defining a second narrower end and a second wider end, wherein said protuberance is adapted to be (i) inserted into the at least one recess in the floor facing surface with the second narrower end facing the first narrower end (col 3, lines 28-31), and (ii) pushed radially outwardly within the at least one recess (col 3, lines 33-45), wherein the outer wall comprises a third side section extending from the second narrower end toward the neck, a fourth side section extending from the second narrower end toward the neck (see sides of protuberance in fig 4), wherein said third side section and said fourth side section diverge from each other as they extend from the second narrower end (fig 4). Park does not teach the protuberance including a neck between the second narrower end and the second wider end or fifth and sixth side sections extending between the neck and the second wider end. Gallup teaches an apparatus for removably affixing floor finishing abrasives to a floor finishing machine comprising an attachment plate having a protuberance (20) comprising a neck (fig 3; formed by elements 38 and 40) between the second narrower end (36) and the second wider end (34), a fifth side section and sixth side section each extending between the neck and the second wider end (fig 3; walls forming element 32 between neck and wider end 34), wherein the fifth side section and the sixth side section diverge from each other as they extend from the neck toward the second wider end (shown in fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a neck between the second narrower end and second wider end of the protuberance of Park, thus creating fifth and sixth side sections, in order to include a lock mechanism for retaining the plate as taught by Gallup ([0017]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Gallup as applied to claim 19 above, and further in view of Luk-Tung (US 2010/0175237).
Regarding claim 20, Park teaches all the elements of claim 19 as described above. Park further teaches said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance (shown in fig 2). Park does not teach an adaptor clip. Luk-Tung teaches an apparatus for removably affixing floor finishing abrasives to a floor finishing machine including an adapter clip (24) having an exterior beveled wall (fig 2d; outer circumferential surface of clip) adapted to be received within said at least one recess (22) in the floor facing surface of the drive plate, said adapter clip having an interior aperture with an interior beveled wall (fig 2d; interior surface of clip), said aperture adapted to receive the protuberance such that the interior wall of the aperture engages the outer wall of the protuberance ([0034]; engages protuberance 18), and wherein said protuberance and said adapter clip are adapted to be inserted together into the at least one recess in the floor facing surface with the second narrower end facing the first narrower end, and pushed radially outwardly toward the first narrower end causing the inner wall (the protuberance of Park achieves these claimed movements as detailed in the rejection of claim 1 above; thus when applied to Park, this function would be achieved by the connection of the adapter clip to the protuberance), the outer wall and the adapter clip to cooperate to secure the attachment plate to the drive plate ([0034]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an adapter clip surrounding the protuberance of Park in order to provide additional holding between the protuberance and drive plate as taught by Luk-Tung ([0034]).
Response to Arguments
Applicant's arguments filed 9 Jun 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed drive plate, recesses and protuberance are different from those taught by Luk-Tung. However, Luk-Tung is no longer being relied upon to teach these limitations. The newly cited Park reference teaches these limitations as detailed in the rejections above. Applicant further argues that the adapter clip of Luk-Tung is different from the claimed adapter clip. While applicant’s adapter clip may appear different than that of Luk-Tung as depicted, the claims do not define the claimed adapter clip over the structure of Luk-Tung. Specifically, the adapter clip of Luk-Tung has an interior wall to receive a protuberance in order to engage with a recess in the drive plate. The claimed outward movement is taught by Park. This movement would necessarily occur when an adapter clip is applied to the protuberance of Park as discussed in the rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar apparatuses for affixing abrasives to a floor finishing machine are cited, including those with similar quick clipping systems (US7713109, US5470272) and using a spring retainer (US 2008/0176498).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723